Taylor, C.
Plaintiff recovered a judgment in the municipal court of the city *461of Minneapolis on August 7, 1915, against defendant Stephen Csaszar and one Edmond Weisz for the sum of $437.25. A transcript of the judgment was duly filed and docketed in the office of the. clerk of the district court of Hennepin county on May 1, 1916, and an execution issued thereon was returned wholly unsatisfied on April 19, 1917.
On August 6, 1914, defendant Stephen Csaszar, his wife, defendant Mary Csaszar, joining with him therein, conveyed a lot in the city of Minneapolis, then owned by him, to defendant Weisz, and'on the same date defendant Weisz conveyed the lot to defendant Mary Csaszar. Plaintiff, claiming that these conveyances were made without consideration for the purpose of defrauding creditors, brought this action to subject the lot to the payment of its judgment. The trial court made findings of fact which amply sustain its conclusion that plaintiff is entitled to enforce its judgment against the lot. Defendants Csaszar appealed from an order denying a new trial.
Defendants contend that the complaint does not state facts sufficient to constitute a cause of action. The complaint set forth the judgment, and alleged that it was founded upon a claim which accrued prior to the conveyances in question. Defendants insist that this allegation is defective in failing to state the nature of the debt or claim. We think it 'sufficient as against the objection that the complaint fails to state a cause of action. The claim that the complaint fails to show the insolvency of the debtor is without merit, for it shows that an execution against him, issued upon this judgment, was returned wholly unsatisfied. The claim that the debt was not contracted on the credit of this lot, for the reason that the judgment debtor did not acquire the lot until after he had contracted the debt, is also without merit.
Defendants apparently contend that there is no sufficient evidence to prove the debt for which the judgment was rendered and hence that there is no evidence of the existence of the debt prior to the date of the judgment. A written obligation admittedly executed by Stephen Csaszar before the making of the conveyances in controversy was put in evidence, and the judgment roll, also put in evidence, shows that suit was brought on this obligation and that the judgment in question was rendered for the amount due thereon. That the debt existed prior to the mailing of the conveyances sufficiently appeared.
*462Defendants also contend that the finding that the deeds were made in fraud of creditors is not sustained by the evidence, for the reason that plaintiff, after putting in evidence the deeds showing a conveyance of the lot from the debtor, Stephen Csaszar, through a third party to his wife, offered no further evidence to show that the conveyance was fraudulent. No further evidence was required. Ordinarily the burden is on the creditor to show the fraudulent character of the conveyance which he attacks, but where a husband who is in debt conveys property to his wife, either directly or through the medium of a third party, the burden is on the wife to show the good faith of the transaction. Minneapolis Stock-Yards & Packing Co. v. Halonen, 56 Minn. 469, 57 N. W. 1135. Defendants offered no evidence whatever. Consequently the court could not do otherwise than hold the conveyances fraudulent.
The evidence sustains the findings of fact and we find no other matters which require mention.
Order affirmed.